Citation Nr: 1136355	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a speech impediment, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989 with periods of service in the Army Reserves and National Guard as well.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Louisville, Kentucky has since maintained jurisdiction over the claim.

The Veteran's August 2006 VA Form 9 included a request for a hearing.  However, in September 2008, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2010).

The case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.  The Veteran was afforded a VA examination in November 2010 for his speech impediment.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's current speech impediment is not shown to have been aggravated in-service and was not caused or aggravated by a service-connected disability.





CONCLUSION OF LAW

A speech impediment was not aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in August 2003 and January 2008.  The August 2003 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The January 2008 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2003 rating decision, the Board finds that providing him with adequate notice in the January 2008 letter followed by a readjudication of the claim in the August 2010 Board decision and July 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in November 2010 for his speech impediment claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The presumption of soundness does not cover all disorders.  Congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2010); Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  

The Veteran contends that his speech impediment is the result of his service-connected back disability.  For this reason, he believes his claim of service connection should be granted.  The Veteran's claim will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Board observes that on his March 1986 entrance examination the Veteran reported he suffered from stuttering and the examiner noted that the Veteran had a mild stammer.  Furthermore, the Board observes that the November 2010 VA examiner determined the etiology of the Veteran's stuttering was developmental.  As such, the crucial inquiry is whether there is evidence to show that the Veteran's speech impediment was aggravated during service.  See Carpenter, supra; Monroe, supra.  

Following the March 1986 entrance examination there are no further entries for any complaints, diagnoses, or treatment of a speech impediment.  The Veteran was treated throughout service for multiple medical problems, but he did not report that his speech impediment had worsened during active duty, nor is there other evidence showing aggravation of his speech impediment.  For example, the Veteran was seen in July 1986 with complaints of arch problems and in June 1987 with complaints of flu like symptoms.  He was treated in October 1987 for a sudden onset of chest pain, in December 1987 for an abrasion on his forehead and nose, and in March 1988 with sinus problems.  In November 1988 the Veteran reported neck pain and in March 1989 he reported with complaints of nasal congestion, itchy eyes, and a sore throat.

As there is nothing other than the original entrance examination which noted a mild stammer, the Board does not find evidence that the Veteran's speech impediment was aggravated during active duty.  However, the Board will still consider whether under 38 C.F.R. § 3.303(b) there is evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

At a medical examination for the National Guard in September 1998 the Veteran specifically listed that he did not suffer from a stutter or stammer.  The examiner also did not report that the Veteran had a speech impediment.  Also on a Report of Medical History in September 1999 the Veteran reported that he did not stutter or stammer habitually.  In an annual examination in January 2000 the Veteran reported he did not stutter or stammer habitually.  The examiner also did not report any speech defects.

The first post service complaint of a speech impediment comes from a December 2002 VA treatment record where the Veteran reported he believed his speech impediment was worsening due to recent stressors.  A June 2003 statement by the Veteran's private physician stated that the Veteran's stuttering had worsened over the past 2 years and his stuttering was aggravated by new social interactions.

The Board has also reviewed the Veteran's speech pathology VA records.  In a July 2003 VA treatment record the Veteran reported that he had a history of dysfluent speech from childhood for as long as he could remember.  He also reported a family history of stuttering.  The Veteran was diagnosed with mild to moderate stuttering 

In light of the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that his speech impediment was aggravated during service.  Although it was noted he suffered from a mild stammer at entrance to service, there are no further complaints, treatment, or diagnoses for any speech defects during active duty.  Furthermore, multiple National Guard medical examinations indicated that the Veteran reported he did not have a stammer or stutter.  As such, the claim of entitlement to service connection on a direct basis is denied.

With respect to secondary service connection, as noted above, the Veteran contends that his speech impediment has worsened since his back injury.  See e.g., November 2010 VA examination.  

The Board notes that a July 2000 line of duty report indicated the Veteran complained that he suffered a back injury while on duty.  As noted above, in a December 2002 VA treatment record the Veteran reported that he believed his stuttering had worsened since his back injury.

The Veteran's friends and cousin also submitted statements in September 2004 that his stuttering had worsened since he lost his job and military career.

A VA psychiatric evaluation from October 2004 noted the Veteran suffered from a speech impediment as well as major depression, both secondary to his back pain.  The examiner noted the Veteran's stuttering was worse at the beginning of the examination, but was less noticeable as the appointment went on and the Veteran became less anxious.
The Veteran was afforded a VA examination in November 2010 for his speech impediment.  At this examination he reported he injured his back in 2000 and retired from the National Guard in 2003.  He reported that he has suffered from stuttering since childhood, but he believed it has gotten worse due to his back pain.

The examiner performed a speech evaluation and ultimately determined that the Veteran's stuttering was a developmental problem and was not related to his service-connected back injury.  He also determined the Veteran's back injury did not aggravate to his stuttering.  The examiner's rationale was that the etiology of the stuttering was developmental, psychological, or neurological, and in the Veteran's case it was developmental.  The examiner noted numerous references that indicated the Veteran's stuttering was worse due to anxiety and stress, but none that linked pain, including from his back, to an increase in severity of stuttering.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Board acknowledges the October 2004 VA psychiatrist opined that the Veteran's speech impediment was due to his back pain.  The October 2004 examination was performed to evaluate the Veteran's psychiatric disabilities and the focus was not on the Veteran's speech impediment.  The examiner does not indicate she reviewed his service treatment records, or post service treatment records.  Furthermore there is no rationale for the October 2004 examiner's opinion that his stuttering is related to his back pain.  The Board assigns more weight to the November 2010 VA speech examination report where the examiner interviewed and examined the Veteran, as well as reviewed the service and post service treatment records, and persuasively explained why the current speech impediment was not aggravated by his service-connected back disability. 

The Board acknowledges that the Veteran and his friends believe his speech impediment warrant service connection.  See September 2004 statements.  With respect to these contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran and his friends' contentions are outweighed by the lack of medical evidence of record showing that the Veteran's speech impediment worsened during service, or that his current speech impediment is related to his service-connected back injury.

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected back disability is the proximate cause of, or has aggravated, his speech impediment.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a speech impediment on both a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a speech impediment is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


